t c memo united_states tax_court charles teslovich petitioner v commissioner of internal revenue respondent docket no filed date charles teslovich pro_se frank a falvo for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency dollar_figure big_number big_number big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number -- dollar_figure big_number -- all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded that there are no deficiencies and additions to tax for and as a result the issues for decision are as follows whether petitioner failed to report dollar_figure of income in we hold that he did whether petitioner pursuant to sec_6651 is liable for an addition_to_tax for failure_to_file a timely federal_income_tax return we hold that he is liable whether petitioner pursuant to sec_6654 is liable for an addition_to_tax for failure to make estimated income_tax payments we hold that he is liable findings_of_fact petitioner resided in pittsburgh pennsylvania at the time his petition was filed on date respondent pursuant to rule f submitted a motion to show cause why proposed facts in evidence should not be accepted as established respondent attached a proposed first stipulation of facts to the motion the court pursuant to rule f granted respondent's motion and issued an order requiring petitioner on or before date to show cause why the facts and evidence set forth in the stipulation should not be accepted as established for purposes of this case petitioner failed to comply with the order as a result by order dated date the court deemed the facts admitted for purposes of this case petitioner maintained brokerage accounts at bc financial corp and habersheir securities inc during petitioner received dollar_figure in proceeds from the sale of stock held in these accounts during this same period petitioner received interest_income of dollar_figure and dollar_figure from new england mutual life_insurance co and dollar bank respectively petitioner did not file a federal_income_tax return on date respondent issued petitioner a notice_of_deficiency in which she determined that petitioner was liable for a deficiency of dollar_figure for she also determined that petitioner was liable for additions to tax for failure_to_file a timely return and for failure to make estimated income_tax payments opinion i unreported income respondent's notice_of_deficiency is presumed to be correct and the taxpayer bears the burden of proving that it is erroneous rule a 290_us_111 gross_income includes all income from whatever source derived sec_61 interest_income and proceeds from the sale of stock constitute gross_income sec_61 sec_1_61-6 a income_tax regs respondent contends that petitioner failed to report dollar_figure in interest_income and dollar_figure in proceeds from the sale of stock petitioner contends that the internal_revenue_service has orchestrated a campaign of harassment and false allegations against him he however failed to present any evidence to refute respondent's determination and as a result has failed to carry his burden_of_proof relating to this issue accordingly we conclude that petitioner received dollar_figure of unreported income in and the deficiency determined by respondent is sustained ii addition_to_tax for failure_to_file a timely return sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner bears the burden of proving that his failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 84_tc_859 petitioner however did not dispute his liability for this addition_to_tax as a result petitioner has failed to carry his burden_of_proof and is liable for the addition_to_tax iii addition_to_tax for failure to make estimated_tax payments sec_6654 imposes an addition_to_tax for failure to make estimated income_tax payments petitioner bears the burden of proving that he paid estimated_tax or that an exception applies rule a 75_tc_1 petitioner however did not dispute his liability for this addition_to_tax as a result petitioner has failed to carry his burden_of_proof and is liable for the addition_to_tax we have considered the other arguments made by petitioner and respondent and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
